Name: Council Regulation (EC) No 1/2005 of 22 December 2004 on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EC and Regulation (EC) NoÃ 1255/97
 Type: Regulation
 Subject Matter: environmental policy;  agricultural policy;  tariff policy;  agricultural activity;  organisation of transport
 Date Published: nan

 5.1.2005 EN Official Journal of the European Union L 3/1 COUNCIL REGULATION (EC) No 1/2005 of 22 December 2004 on the protection of animals during transport and related operations and amending Directives 64/432/EEC and 93/119/EC and Regulation (EC) No 1255/97 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Having regard to the Opinion of the European Economic and Social Committee (2), Following consultation of the Committee of the Regions, Whereas: (1) The Protocol on protection and welfare of animals annexed to the Treaty requires that in formulating and implementing agriculture and transport policies, the Community and the Member States are to pay full regard to the welfare requirements of animals. (2) Under Council Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport (3), the Council has adopted rules in the field of the transport of animals in order to eliminate technical barriers to trade in live animals and to allow market organisations to operate smoothly, while ensuring a satisfactory level of protection for the animals concerned. (3) The Report from the Commission to the European Parliament and the Council on the experience acquired by Member States since the implementation of Council Directive 95/29/EC of 29 June 1995 amending Directive 91/628/EEC concerning the protection of animals during transport (4), as required under Directive 91/628/EEC, recommended amending current Community legislation in this field. (4) Most Member States have ratified the European Convention for the protection of animals during international transport and the Council has given a mandate to the Commission to negotiate on behalf of the Community the revised European Convention for the protection of animals during international transport. (5) For reasons of animal welfare the transport of animals over long journeys, including animals for slaughter, should be limited as far as possible. (6) The Council invited the Commission on 19 June 2001 (5) to submit proposals for ensuring effective implementation and strict enforcement of existing Community legislation, improving the protection and welfare of animals as well as preventing the occurrence and spread of infectious animal diseases, and putting in place more stringent requirements so as to prevent pain and suffering in order to safeguard the welfare and health of animals during and after transport. (7) On 13 November 2001, the European Parliament called on the Commission to present proposals for amending existing Community rules on the transport of livestock, in particular with a view to:  consulting the competent scientific committee on the duration of animal transport,  presenting a harmonised European model certificate for transporters; harmonising route plans for long transport,  ensuring that any member of staff handling livestock during transport has completed a training course recognised by the competent authorities, and  ensuring that veterinary checks at Community border inspection posts include comprehensive inspection of the welfare conditions in which animals are transported. (8) The Scientific Committee on Animal Health and Animal Welfare adopted an opinion on the welfare of animals during transport on 11 March 2002. Community legislation should therefore be amended to take into account new scientific evidence while giving priority to the need for its enforceability to be properly ensured in the immediate future. (9) Specific provisions for poultry, cats and dogs will be set out in appropriate proposals when the relevant opinions of the European Food Safety Authority (EFSA) are available. (10) In the light of experience gained under Directive 91/628/EEC in harmonising Community legislation on the transport of animals, and the difficulties encountered due to the differences in transposition of that Directive at national level, it is more appropriate to set out Community rules in this field in a regulation. Pending the adoption of detailed provisions for certain species having particular needs and representing a very limited part of the Community livestock, it is appropriate to allow Member States to establish or maintain additional national rules applying to transport of animals of such species. (11) In order to ensure a consistent and effective application of this Regulation across the Community in the light of its basic principle according to which animals must not be transported in a way likely to cause injury or undue suffering to them, it is appropriate to set out detailed provisions addressing the specific needs arising in relation to the various types of transport. Such detailed provisions should be interpreted and applied in accordance with the aforesaid principle and should be timely updated whenever, in particular in the light of new scientific advice, they appear no longer to ensure compliance with the above principle for particular species or types of transport. (12) Transport for commercial purposes is not limited to transport where an immediate exchange of money, goods or services takes place. Transport for commercial purposes includes, in particular, transport which directly or indirectly involves or aims at a financial gain. (13) The unloading and subsequent reloading of animals could also be a source of stress for them and contact at control posts, formerly referred to as staging points, could in certain conditions lead to the spread of infectious diseases. It is therefore appropriate to provide for specific measures safeguarding the health and welfare of animals when resting at control posts. As a result, it is necessary to amend the provisions of Council Regulation (EC) No 1255/97 of 25 June 1997 concerning Community criteria for staging points and amending the route plan referred to in the Annex to Directive 91/628/EEC (6). (14) Poor welfare is often due to lack of education. Therefore, training should be a prerequisite for any person handing animals during transport and training should be provided only by organisations approved by the competent authorities. (15) Welfare conditions of animals during transport result mainly from the day-to-day conduct of the transporters. Checks by competent authorities may be hindered as transporters can freely operate in different Member States. Therefore, transporters should be more accountable and transparent concerning their status and operations. In particular they should provide proof of their authorisation, systematically report any difficulty and keep precise records of their actions and the results. (16) Animal transport involves not only transporters but also other categories of operators such as farmers, traders, assembly centres and slaughterhouses. As a consequence, some obligations regarding the welfare of animals should be extended to any operator involved in the transport of animals. (17) Assembly centres play a critical role in the transport of some livestock species. Therefore, assembly centres should ensure that Community legislation on the protection of animals during transport is known and respected by their employees and visitors. (18) Long journeys are likely to have more detrimental effects on the welfare of animals than short ones. Hence specific procedures should be designed to ensure better enforcement of the standards, in particular by increasing the traceability of such transport operations. (19) Council Regulation (EEC) No 3820/85 of 20 December 1985 on the harmonisation of certain social legislation relating to road transport (7) provides for maximum driving periods and minimum rest periods for road drivers. It is appropriate that journeys for animals are similarly regulated. Council Regulation (EEC) No 3821/85 of 20 December 1985 on recording equipment in road transport (8) provides for recording equipment to be installed and used to ensure effective checking on compliance with social legislation concerning road transport. It is necessary that such record data be made available and checked so as to enforce travelling time limits under animal welfare legislation. (20) Insufficient exchange of information between competent authorities leads to inadequate enforcement of Community legislation for the protection of animals during transport. Accordingly, it is necessary to set up flexible procedures to improve the level of collaboration between the competent authorities in the different Member States. (21) Registered Equidae, as defined in Article 2(c) of Directive 90/426/EEC (9), are frequently transported for non-commercial purposes and such transports must be carried out in line with the overall objectives of this Regulation. Having regard to the nature of such movements, it appears appropriate to derogate from certain provisions where registered Equidae are transported for competition, races, cultural events or breeding. However, it is not appropriate to apply such derogation to Equidae transported, directly or after transit through a market or marshalling centre, to a slaughterhouse for slaughter, which in accordance with Article 2(d) and 8(1), second indent of Directive 90/426/EEC, are to be considered as Equidae for slaughter. (22) Inadequate follow-up of infringements of legislation on animal welfare encourages non-compliance with such legislation and leads to distortion of competition. Therefore, uniform procedures should be established throughout the Community to increase checks and the imposition of penalties for infringements of animal welfare legislation. The Member States should lay down rules on penalties applicable to infringements of the provisions of this Regulation and ensure that they are implemented. Those penalties must be effective, proportionate and dissuasive. (23) A significant number of animals are transported by livestock vessels over very long journeys from and within the Community and transport by sea can be checked at the place of departure. Therefore, it is essential to set up specific measures and standards for this mode of transport. (24) In the interests of consistency of Community legislation, Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (10) should be amended so as to adapt it to this Regulation as regards the approval of assembly centres and the requirements for transporters. (25) Council Directive 93/119/EC of 22 December 1993 on the protection of animals at the time of slaughter and killing (11) should also be amended so as to adapt it to this Regulation as regards the use of electric prods. (26) Rules and information procedures laid down by Council Directive 89/608/EEC of 21 November 1989 on mutual assistance between the administrative authorities of the Member States and cooperation between the latter and the Commission to ensure the correct application of legislation on veterinary and zootechnical matters (12) should be applied to animal welfare during transport in order to ensure compliance with this Regulation. (27) Commission Decision 98/139/EC (13) lays down certain detailed rules concerning on-the-spot checks carried out in the veterinary field by Commission experts in the Member States which should help to ensure that this Regulation is complied with in a uniform manner. (28) This Regulation sets out provisions concerning ventilation in road vehicles transporting livestock on long journeys. Accordingly, Council Regulation (EC) No 411/98 of 16 February 1998 on additional animal protection standards applicable to road vehicles used for the carriage of livestock on journeys exceeding eight hours (14) should be repealed. (29) It is appropriate to provide for a simple procedure for the Council to update certain important technical elements of this Regulation in particular in the light of an assessment of its impact on transport of live animals within an enlarged Community and establish the specifications of the Navigation System to be used for all means of transport by road in the light of the future technological developments in the area such as the coming into fruition of the Galileo system. (30) It is appropriate to provide for a possibility to establish derogations to take account of the remoteness of certain regions from the mainland of the Community, in particular for outermost regions referred to in Article 299 of the Treaty. (31) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (15), HAS ADOPTED THIS REGULATION: CHAPTER I SCOPE, DEFINITIONS AND GENERAL CONDITIONS FOR THE TRANSPORT OF ANIMALS Article 1 Scope 1. This Regulation shall apply to the transport of live vertebrate animals carried out within the Community, including the specific checks to be carried out by officials on consignments entering or leaving the customs territory of the Community. 2. Only Articles 3 and 27 shall apply to: (a) the transport of animals carried out by farmers using agricultural vehicles or means of transport belonging to them in cases where the geographical circumstances call for transport for seasonal transhumance of certain types of animals; (b) transport carried out by farmers, of their own animals, in their own means of transport for a distance of less than 50 km from their holding. 3. This Regulation shall not be an obstacle to any stricter national measures aimed at improving the welfare of animals during transport taking place entirely within the territory of a Member State or during sea transport departing from the territory of a Member State. 4. This Regulation shall apply without prejudice to Community veterinary legislation. 5. This Regulation shall not apply to the transport of animals which does not take place in connection with an economic activity and to the transport of animals directly to or from veterinary practices or clinics, under the advice of a veterinarian. Article 2 Definitions For the purposes of this Regulation the following definitions shall apply: (a) animals means live vertebrate animals; (b) assembly centres means places such as holdings, collection centres and markets, at which domestic Equidae or domestic animals of bovine, ovine, caprine or porcine species originating from different holdings are grouped together to form consignments; (c) attendant means a person directly in charge of the welfare of the animals who accompanies them during a journey; (d) border inspection post means any inspection post designated and approved in accordance with Article 6 of Directive 91/496/EEC (16), for carrying out veterinary checks on animals arriving from third countries at the border of the territory of the Community; (e) Community veterinary legislation means legislation listed in Chapter I of Annex A to Directive 90/425/EEC (17) and any subsequent implementing rules; (f) competent authority means the central authority of a Member State competent to carry out checks on animal welfare or any authority to which it has delegated that competence; (g) container means any crate, box, receptacle or other rigid structure used for the transport of animals which is not a means of transport; (h) control posts means control posts as referred to in Regulation (EC) No 1255/97; (i) exit point means a border inspection post or any other place designated by a Member State where animals leave the customs territory of the Community; (j) journey means the entire transport operation from the place of departure to the place of destination, including any unloading, accommodation and loading occurring at intermediate points in the journey; (k) keeper means any natural or legal person, except a transporter, in charge of or handling animals whether on a permanent or temporary basis; (l) livestock vessel means a vessel which is used or intended to be used for the carriage of domestic Equidae or domestic animals of bovine, ovine, caprine or porcine species other than a roll-on-roll-off vessel, and other than a vessel carrying animals in moveable containers; (m) long journey means a journey that exceeds 8 hours, starting from when the first animal of the consignment is moved; (n) means of transport means road or rail vehicles, vessels and aircraft used for the transport of animals; (o) navigation systems means satellite-based infrastructures providing global, continuous, accurate and guaranteed timing and positioning services or any technology providing services deemed equivalent for the purpose of this Regulation; (p) official veterinarian means the veterinarian appointed by the competent authority of the Member State; (q) organiser means: (i) a transporter who has subcontracted to at least one other transporter for a part of a journey; or (ii) a natural or legal person who has contracted to more than one transporter for a journey; or (iii) a person who has signed Section 1 of the journey log as set out in Annex II; (r) place of departure means the place at which the animal is first loaded on to a means of transport provided that it had been accommodated there for at least 48 hours prior to the time of departure. However, assembly centres approved in accordance with Community veterinary legislation may be considered as place of departure provided that: (i) the distance travelled between the first place of loading and the assembly centre is less than 100 km; or (ii) the animals have been accommodated with sufficient bedding, untied, if possible, and watered for at least six hours prior to the time of departure from the assembly centre; (s) place of destination means the place at which an animal is unloaded from a means of transport and (i) accommodated for at least 48 hours prior to the time of departure; or (ii) slaughtered; (t) place of rest or transfer means any stop during the journey which is not a place of destination, including a place where animals have changed the means of transport, with or without being unloaded; (u) registered Equidae means registered Equidae as referred to in Directive 90/426/EEC (18); (v) roll-on-roll-off vessel means a sea-going vessel with facilities to enable road or rail vehicles to roll on and roll off the vessel; (w) transport means the movement of animals effected by one or more means of transport and the related operations, including loading, unloading, transfer and rest, until the unloading of the animals at the place of destination is completed; (x) transporter means any natural or legal person transporting animals on his own account, or for the account of a third party; (y) unbroken Equidae means Equidae that cannot be tied or led by a halter without causing avoidable excitement, pain or suffering; (z) vehicle means a means of transport fitted with wheels which is propelled or towed. Article 3 General conditions for the transport of animals No person shall transport animals or cause animals to be transported in a way likely to cause injury or undue suffering to them. In addition, the following conditions shall be complied with: (a) all necessary arrangements have been made in advance to minimise the length of the journey and meet animals' needs during the journey; (b) the animals are fit for the journey; (c) the means of transport are designed, constructed, maintained and operated so as to avoid injury and suffering and ensure the safety of the animals; (d) the loading and unloading facilities are adequately designed, constructed, maintained and operated so as to avoid injury and suffering and ensure the safety of the animals; (e) the personnel handling animals are trained or competent as appropriate for this purpose and carry out their tasks without using violence or any method likely to cause unnecessary fear, injury or suffering; (f) the transport is carried out without delay to the place of destination and the welfare conditions of the animals are regularly checked and appropriately maintained; (g) sufficient floor area and height is provided for the animals, appropriate to their size and the intended journey; (h) water, feed and rest are offered to the animals at suitable intervals and are appropriate in quality and quantity to their species and size. CHAPTER II ORGANISERS, TRANSPORTERS, KEEPERS AND ASSEMBLY CENTRES Article 4 Transport documentation 1. No person shall transport animals without carrying documentation in the means of transport stating: (a) their origin and their ownership; (b) their place of departure; (c) the date and time of departure; (d) their intended place of destination; (e) the expected duration of the intended journey. 2. The transporter shall make the documentation provided for in paragraph 1 available to the competent authority upon request. Article 5 Planning obligations for the transport of animals 1. No person shall contract or subcontract the transport of animals except to transporters authorised in accordance with Article 10(1) or Article 11(1). 2. Transporters shall identify a natural person responsible for the transport and ensure that information on the planning, execution and completion of the part of the journey under their control can be obtained at any time. 3. Organisers shall ensure that for each journey: (a) the welfare of the animals is not compromised by insufficient coordination of the different parts of the journey; and the weather conditions are taken into account; and (b) a natural person is responsible for providing information on the planning, execution and completion of the journey to the competent authority at any time. 4. For long journeys between Member States and with third countries for domestic Equidae other than registered Equidae, and domestic animals of bovine, ovine, caprine and porcine species, transporters and organisers shall comply with the provisions on the journey log set out in Annex II. Article 6 Transporters 1. No person shall act as a transporter unless he holds an authorisation issued by a competent authority pursuant to Article 10(1) or, for long journeys, Article 11(1). A copy of the authorisation shall be made available to the competent authority when the animals are transported. 2. Transporters shall notify to the competent authority any changes in relation to the information and documents referred to in Article 10(1) or, for long journeys, Article 11(1), no more than 15 working days from the date the changes took place. 3. Transporters shall transport animals in accordance with the technical rules set out in Annex I. 4. Transporters shall entrust the handling of the animals to personnel who have received training on the relevant provisions of Annexes I and II. 5. No person shall drive, or act as an attendant on a road vehicle transporting domestic Equidae or domestic animals of bovine, ovine, caprine or porcine species or poultry unless he holds a certificate of competence pursuant to Article 17(2). The certificate of competence shall be made available to the competent authority when the animals are transported. 6. Transporters shall ensure that an attendant accompanies any consignment of animals except in the following cases: (a) where animals are transported in containers which are secured, adequately ventilated and, where necessary, contain enough food and water, in dispensers which cannot be tipped over, for a journey of twice the anticipated journey time; (b) where the driver performs the functions of attendant. 7. Paragraphs 1, 2, 4 and 5 shall not apply to persons transporting animals up to a maximum distance of 65 km counted from the place of departure to the place of destination. 8. Transporters shall make available the certificate of approval as provided for in Article 18(2) or Article 19(2) to the competent authority of the country to which animals are transported. 9. Transporters of domestic Equidae, except registered Equidae, and domestic animals of the bovine, ovine, caprine and porcine species over long road journeys shall use a navigation system as referred to in Annex I, Chapter VI, paragraph 4.2, as from 1 January 2007 for means of transport by road for the first time in service and as from 1 January 2009 for all means of transport by road. They shall keep the records obtained by such navigation system for at least three years and shall make them available to the competent authority upon request, in particular when the checks referred to in Article 15(4) are carried out. Implementing measures concerning this paragraph may be adopted in accordance with the procedure referred to in Article 31(2). Article 7 Prior inspection and approval of means of transport 1. No person shall transport animals by road for a long journey unless the means of transport has been inspected and approved under Article 18(1). 2. No person shall transport by sea, for more than 10 nautical miles, domestic Equidae and domestic animals of bovine, ovine, caprine or porcine species from a Community port unless the livestock vessel has been inspected and approved under Article 19(1). 3. The provisions of paragraph 1 and paragraph 2 apply to containers used for the transport of domestic Equidae or domestic animals of bovine, ovine, caprine or porcine species by road and/or by water, for long journeys. Article 8 Keepers 1. Keepers of animals at the place of departure, transfer or destination shall ensure that the technical rules set out in Chapters I and III, section 1, of Annex I in respect of the animals being transported are met. 2. Keepers shall check all animals arriving at a place of transit or a place of destination and determine if the animals are or have been subject to a long journey between Member States and with third countries. In the case of long journeys for domestic Equidae, other than registered Equidae, and domestic animals of bovine, ovine, caprine and porcine species, keepers shall comply with the provisions on the journey log set out in Annex II. Article 9 Assembly centres 1. Operators of assembly centres shall ensure that animals are treated in accordance with the technical rules set out in Chapters I and III, section 1, of Annex I. 2. Operators of assembly centres that are approved in accordance with Community veterinary legislation shall in addition: (a) entrust the handling of animals only to personnel who have followed training courses on the relevant technical rules set out in Annex I; (b) regularly inform people admitted to the assembly centre of their duties and obligations under this Regulation and of the penalties for any infringement; (c) make permanently available to people admitted to the assembly centre the details of the competent authority to whom any possible infringement of the requirements of this Regulation are to be notified; (d) in case of non-compliance with this Regulation by any person present at the assembly centre, and without prejudice to any action taken by the competent authority, take the necessary measures to remedy the non-compliance observed and to prevent its recurrence; (e) adopt, monitor and enforce the necessary internal rules in order to ensure compliance with points (a) to (d). CHAPTER III DUTIES AND OBLIGATIONS OF THE COMPETENT AUTHORITIES Article 10 Requirements for transporter authorisation 1. The competent authority shall grant authorisations to transporters provided that: (a) the applicants are established, or in case of applicants established in a third country, are represented, in the Member State where they apply for authorisation; (b) the applicants have demonstrated that they have sufficient and appropriate staff, equipment and operational procedures at their disposal to enable them to comply with this Regulation, including where appropriate Good Practice Guides; (c) the applicants or their representatives have no record of serious infringements of Community legislation and/or national legislation on the protection of animals in the three years preceding the date of the application. This provision shall not apply where the applicant demonstrates to the satisfaction of the Competent Authority that it has taken all necessary measures to avoid further infringements. 2. The competent authority shall issue authorisations as provided for in paragraph 1 in accordance with the specimen set out in Chapter I of Annex III. Such authorisations shall be valid for not more than five years from the date of issue and shall not be valid for long journeys. Article 11 Requirements for long journeys transporter authorisations 1. The competent authority shall grant authorisations to transporters carrying out long journeys upon application, provided that: (a) they comply with the provisions of Article 10(1); (b) the applicants have submitted the following documents: (i) valid certificates of competence for drivers and attendants as provided for in Article 17(2) for all drivers and attendants carrying out long journeys; (ii) valid certificates of approval as provided for in Article 18(2) for all means of transport by road to be used for long journeys; (iii) details of the procedures enabling transporters to trace and record the movements of road vehicles under their responsibility and to contact the drivers concerned at any time during long journeys; (iv) contingency plans in the event of emergencies. 2. For the purpose of paragraph 1(b)(iii) transporters carrying on long journeys of domestic Equidae, other than registered Equidae, and domestic animals of the bovine, ovine, caprine and porcine species, shall demonstrate that they use the navigation system referred to in Article 6(9): (a) for means of transport by road for the first time in service, as from 1 January 2007; (b) for all means of transport by road, as from 1 January 2009. 3. The competent authority shall issue such authorisations in accordance with the specimen set out in Chapter II of Annex III. Such authorisations shall be valid for not more than five years from the date of issue and shall be valid for all journeys, including long journeys. Article 12 Limitation on applications for authorisation Transporters shall apply for an authorisation pursuant to Article 10 or to Article 11 to no more than one competent authority, in no more than one Member State. Article 13 Issue of authorisations by the competent authority 1. The competent authority may limit the scope of an authorisation provided for in Article 10(1) or for long journeys, in Article 11(1) according to criteria that may be verified during transport. 2. The competent authority shall issue each authorisation provided for in Article 10(1) or for long journeys, in Article 11(1) with a number unique in the Member State. The authorisation shall be drawn up in the official language(s) of the Member State of issue and in English when the transporter is likely to operate in another Member State. 3. The competent authority shall record authorisations provided for in Article 10(1) or Article 11(1) in a manner enabling the competent authority to identify transporters rapidly, in particular in the event of failure to comply with the requirements of this Regulation. 4. The competent authority shall record authorisations issued pursuant to Article 11(1) in an electronic database. The transporter's name and authorisation number shall be made publicly available during the period of validity of the authorisation. Subject to Community and/or national rules regarding privacy protection, public access to other data in relation to transporters' authorisations shall be granted by Member States. The database shall also include decisions notified under Article 26(4)(c) and (6). Article 14 Checks and other measures related to journey log to be carried out by the competent authority before long journeys 1. In the case of long journeys between Member States and with third countries for domestic Equidae and domestic animals of bovine, ovine, caprine and porcine species, the competent authority of the place of departure shall: (a) carry out appropriate checks to verify that: (i) transporters indicated in the journey log have the corresponding valid transporter authorisations, the valid certificates of approval for means of transport for long journeys and valid certificates of competence for drivers and attendants; (ii) the journey log submitted by the organiser is realistic and indicates compliance with this Regulation; (b) where the outcome of the checks provided for in point (a) is not satisfactory, require the organiser to change the arrangements for the intended long journey so that it complies with this Regulation; (c) where the outcome of the checks provided for in point (a) is satisfactory, the competent authority shall stamp the journey log; (d) send details as soon as possible of the intended long journeys set out in the journey log to the competent authority of the place of destination, of the exit point or of the control post via the information exchange system referred to in Article 20 of Directive 90/425/EEC. 2. By way of derogation to paragraph 1(c), the stamping of the journey log shall not be required for transports using the system referred to in Article 6(9). Article 15 Checks to be carried out by the competent authority at any stage of a long journey 1. The competent authority shall carry out at any stage of the long journey appropriate checks on a random or targeted basis to verify that declared journey times are realistic and that the journey complies with this Regulation and in particular that travel times and rest periods have complied with the limits set out in Chapter V of Annex I. 2. In the case of long journeys between Member States and with third countries, the checks at the place of departure for fitness for transport, as referred to in Chapter I of Annex I, shall be performed before the loading as part of the animal health checks as set out in the corresponding veterinary Community legislation, within the time limits provided by such legislation. 3. When the place of destination is a slaughterhouse, the checks provided for in paragraph 1 may be performed as part of the animal welfare inspection as set out in Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (19). 4. The records of the movements of the means of transport by road obtained from navigation system may be used for carrying out these checks where appropriate. Article 16 Training of staff and equipment of the competent authority The competent authority shall ensure that its staff are duly trained and equipped to check data recorded by:  the recording equipment for road transport as provided for by Regulation (EEC) No 3821/85;  the navigation system. Article 17 Training courses and certificate of competence 1. Training courses shall be available for personnel of transporters and assembly centres for the purposes of Article 6(4) and Article 9(2)(a). 2. The certificate of competence for drivers and attendants of road vehicles transporting domestic Equidae or domestic animals of bovine, ovine, caprine or porcine species or poultry as referred to in Article 6(5) shall be granted in accordance with Annex IV. The certificate of competence shall be drawn up in the official language(s) of the Member State of issue and in English when the driver or attendant is likely to operate in another Member State. The certificate of competence shall be issued by the competent authority or body designated for this purpose by the Member States and in accordance with the specimen set out in Chapter III of Annex III. The scope of the said certificate of competence may be limited to a specific species or group of species. Article 18 Certificate of approval of means of transport by road 1. The competent authority or body designated by a Member State shall grant a certificate of approval for means of transport by road used for long journeys upon application, provided that the means of transport: (a) are not the subject of an application submitted to or an approval by another competent authority in the same or another Member State; (b) have been inspected by the competent authority or body designated by a Member State and found to comply with the requirements of Chapters II and VI of Annex I applicable to the design, the construction and the maintenance of means of transport by road used for long journeys. 2. The competent authority or body designated by a Member State shall issue each certificate with a number unique in the Member State and in accordance with the specimen set out in Chapter IV of Annex III. The certificate shall be drawn up in the official language(s) of the Member State of issue and in English. Certificates shall be valid for a period of not more than five years from the date of issue and shall become invalid as soon as the means of transport are modified or refitted in a way that affects the welfare of the animals. 3. The competent authority shall record the certifications of the approval of the means of transport by road for long journeys in an electronic database in a manner enabling them to be rapidly identified by the competent authorities in all Member States, in particular in the event of failure to comply with the requirements of this Regulation. 4. Member States may grant derogations to the provisions of this Article and to the provisions of Chapter V, paragraph 1.4, point (b) and Chapter VI of Annex I for means of transport by road in respect of journeys not exceeding 12 hours in order to reach the final place of destination. Article 19 Certificate of approval of livestock vessels 1. The competent authority or body designated by a Member State shall grant a certificate of approval for a livestock vessel upon application, provided that the vessel is: (a) operated from the Member State where the application is made; (b) is not the subject of an application submitted to or an approval by another competent authority in the same or another Member State; (c) has been inspected by the competent authority or body designated by a Member State and found to comply with the requirements of Section 1 of Chapter IV of Annex I regarding the construction and equipment for livestock vessels. 2. The competent authority or body designated by a Member State shall issue each certificate with a number unique in the Member State. The certificate shall be drawn up in at least one of the official language(s) of the Member State of issue and in English. Certificates shall be valid for a period of not more than five years from the date of issue and shall become invalid as soon as the means of transport are modified or refitted in a way that affects the welfare of the animals. 3. The competent authority shall record approved livestock vessels in a manner enabling them to be rapidly identified, in particular in the event of failure to comply with this Regulation. 4. The competent authority shall record the certifications of the approval of livestock vessels in an electronic database, in a manner enabling them to be rapidly identified, in particular in the event of failure to comply with the requirements of this Regulation. Article 20 Livestock vessel inspection on loading and unloading 1. The competent authority shall inspect livestock vessels before any loading of animals in order to verify in particular that: (a) the livestock vessel is built and equipped for the number and the type of animals to be transported; (b) compartments where animals are to be accommodated remain in a good state of repair; (c) the equipment referred to in Chapter IV of Annex I remains in good working order. 2. The competent authority shall inspect the following before and during any loading/unloading of livestock vessels to ensure that: (a) the animals are fit to continue their journey; (b) loading/unloading operations are being carried out in compliance with Chapter III of Annex I; (c) feed and water arrangements are in accordance with Section 2 of Chapter IV of Annex I. Article 21 Checks at exit points and border inspection posts 1. Without prejudice to the checks provided for in Article 2 of Regulation (EC) No 639/2003, where animals are presented at exit points or border inspection posts, official veterinarians of the Member States shall check that the animals are transported in compliance with this Regulation and in particular: (a) that transporters have submitted a copy of a valid authorisation as provided for in Article 10(1) or, for long journeys, in Article 11(1); (b) that drivers of road vehicles transporting domestic Equidae, domestic animals of bovine, ovine, caprine or porcine species or poultry and attendants have presented a valid certificate of competence as provided for in Article 17(2); (c) that the animals are fit to continue their journey; (d) that the means of transport by which the animals are to continue their journey complies with Chapter II and where applicable Chapter VI of Annex I; (e) that, in case of export, transporters have provided evidence that the journey from the place of departure to the first place of unloading in the country of final destination complies with any international agreement listed in Annex V applicable in the third countries concerned; (f) whether domestic Equidae and domestic animals of bovine, ovine, caprine and porcine species have been or are to be transported over long journeys. 2. In the case of long journeys for domestic Equidae and domestic animals of bovine, ovine, caprine and porcine species, official veterinarians of exit points and border inspection posts shall perform and record the checks listed in Section 3 Place of destination of the journey log in Annex II. Records of those checks and the check provided for in paragraph 1 shall be kept by the competent authority for a period of at least three years from the date of the checks, including a copy of the corresponding record sheet or print-out as referred to in Annex I or Annex IB to Regulation (EEC) No 3821/85 if the vehicle is covered by that Regulation. 3. Where the competent authority considers that animals are not fit to complete their journey, they shall be unloaded, watered, fed and rested. Article 22 Delay during transport 1. The competent authority shall take the necessary measures to prevent or reduce to a minimum any delay during transport or suffering by animals when unforeseeable circumstances impede the application of this Regulation. The competent authority shall ensure that special arrangements are made at the place of transfers, exit points and border inspection posts to give priority to the transport of animals. 2. No consignment of animals shall be detained during transport unless it is strictly necessary for the welfare of the animals or reasons of public safety. No undue delay shall occur between the completion of the loading and departure. If any consignment of animals has to be detained during transport for more than two hours, the competent authority shall ensure that appropriate arrangements are made for the care of the animals and, where necessary, their feeding, watering, unloading and accommodation. CHAPTER IV ENFORCEMENT AND EXCHANGE OF INFORMATION Article 23 Emergency measures in the event of non-compliance with this Regulation by transporters 1. Where a competent authority finds that any provision of this Regulation is not being complied with, or has not been complied with, it shall take, or require the person responsible for the animals to take, any necessary action required to safeguard the welfare of the animals. Such action shall not be likely to cause unnecessary or additional suffering to the animals and shall be proportionate to the seriousness of the risks involved. The Competent authority shall recover the costs of such action in the appropriate manner. 2. Depending on the circumstances of each case, such action may include: (a) a change of driver or attendant; (b) temporarily repairing the means of transport so as to prevent immediate injury to the animals; (c) transferring the consignment or part of it to another means of transport; (d) returning the animals to their place of departure by the most direct route, or allow the animals to continue to their place of destination by the most direct route, whichever is in the best interest of the welfare of the animals; (e) unloading the animals and holding them in suitable accommodation with appropriate care until the problem is resolved. Where there is no other means of safeguarding the welfare of the animals, they shall be humanely killed or euthanised. 3. Where action is to be taken due to non-compliance with this Regulation as referred to in paragraph 1, and it is necessary to transport the animals in breach of some of the provisions of this Regulation, the competent authority shall issue an authorisation for the transport of the animals. The authorisation shall identify the animals concerned and define the conditions under which they may be transported until this Regulation is fully complied with. Such authorisation shall accompany the animals. 4. The competent authority shall immediately arrange to have the necessary measures carried out if the person responsible for the animals cannot be contacted or fails to comply with instructions. 5. Decisions taken by the competent authorities and the reasons for such decisions shall be notified as soon as possible to the transporter or his representative and to the competent authority which granted the authorisation as provided for in Article 10(1) or Article 11(1). If necessary the competent authorities shall provide assistance to the transporter to facilitate implementation of the required emergency measures. Article 24 Mutual assistance and exchange of information 1. The rules and information procedures set out in Council Directive 89/608/EEC (20) shall apply for the purposes of this Regulation. 2. Each Member State shall communicate details of a contact point for the purposes of this Regulation to the Commission, including, where available, an electronic address, within three months of the date of entry into force of this Regulation as well as any update of such data. The Commission shall forward details of the contact point to the other Member States within the framework of the Standing Committee on the Food Chain and Animal Health. Article 25 Penalties The Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. The Member States shall notify those provisions, as well as provisions for the application of Article 26, to the Commission by 5 July 2006 at the latest and shall notify it without delay of any subsequent amendment affecting them. Article 26 Infringements and notification of infringements 1. In the case of any infringements of this Regulation, the competent authority shall take the specific measures provided for in paragraphs 2 to 7. 2. Where a competent authority establishes that a transporter has not observed, or a means of transport does not comply with this Regulation, it shall notify without delay the competent authority which granted the authorisation to the transporter or the certificate of approval of the means of transport and, where the driver is involved in the failure to observe the requirements of this Regulation, the one that issued the driver's certificate of competence. Any relevant data and documents shall accompany such notification. 3. Where a competent authority of a place of destination finds that the journey took place in breach of this Regulation, it shall notify without delay the competent authority of the place of departure. Any relevant data and documents shall accompany such notification. 4. Where a competent authority establishes that a transporter has not observed, or a means of transport does not comply with this regulation, or where a competent authority receives a notification as provided for in paragraph (2) or (3) it shall, if appropriate: (a) require the transporter concerned to remedy the breaches observed and establish systems to prevent their recurrence; (b) subject the transporter concerned to additional checks, in particular requiring the presence of a veterinarian at loading of the animals; (c) suspend or withdraw the authorisation of the transporter or the certificate of approval of the means of transport concerned. 5. In the case of infringement of this Regulation by a driver or attendant holding a certificate of competence as provided for in Article 17(2), the competent authority may suspend or withdraw the certificate of competence, in particular if the infringement shows that the driver or attendant lacks sufficient knowledge or awareness to transport animals in compliance with this Regulation. 6. In the case of repeated or serious infringements of this Regulation, a Member State may temporarily prohibit the transporter or means of transport concerned from transporting animals on its territory, even if the transporter or the means of transport is authorised by another Member State, provided that all the possibilities afforded by mutual assistance and exchange of information as provided for in Article 24 have been exhausted. 7. Member States shall ensure that all the contact points as provided for in Article 24(2) are notified without delay of any decision taken under paragraph 4(c), or paragraphs 5 or 6 of this Article. Article 27 Inspections and annual reports by the competent authorities 1. The competent authority shall check that the requirements of this Regulation have been complied with, by carrying out non-discriminatory inspections of animals, means of transport and accompanying documents. Such inspections must be carried out on an adequate proportion of the animals transported each year within each Member State, and may be carried out at the same time as checks for other purposes. The proportion of inspections shall be increased where it is established that the provisions of this Regulation have been disregarded. The above proportions shall be determined in accordance with the procedures referred to in Article 31(2). 2. Member States shall submit to the Commission by 30 June each year an annual report for the previous year on the inspections provided for in paragraph 1. The report shall be accompanied by an analysis of the major deficiencies detected and an action plan to address them. Article 28 On-the-spot checks Veterinary experts from the Commission may, in collaboration with the authorities of the Member State concerned and insofar as is necessary to ensure uniform application of this Regulation, make on-the-spot checks in accordance with the procedures laid down in Article 45 of Regulation (EC) No 882/2004 (21) of the European Parliament and of the Council. Article 29 Guides to good practice Member States shall encourage the development of guides to good practice which shall include guidance on compliance with this Regulation and in particular with Article 10(1). Such guides shall be drawn up at national level, among a number of Member States, or at Community level. Dissemination and use of national and Community guides shall be encouraged. CHAPTER V IMPLEMENTING POWERS AND COMMITTEE PROCEDURE Article 30 Amendment of the Annexes and implementing rules 1. The Annexes to the Regulation shall be amended by the Council, acting by a qualified majority, on a proposal from the Commission, with a view in particular to their adaptation to technological and scientific progress, except as regards Chapter IV and Chapter VI, paragraph 3.1, of Annex I, Sections 1 to 5 of Annex II, Annex III, IV, V and VI which may be amended in accordance with the procedure referred to in Article 31(2). 2. Any detailed rules necessary for the implementation of this Regulation may be adopted in accordance with the procedure referred to in Article 31(2). 3. Certificates or other documents provided for by the Community veterinary legislation for live animals may be supplemented in accordance with the procedure referred to in Article 31(2) in order to take into account of the requirements of this Regulation. 4. The obligation to hold a certificate of competence as provided for in Article 6(5) may be extended to drivers or attendants of other domestic species in accordance with the procedure referred to in Article 31(2). 5. Derogations from paragraph 2(e) of Chapter I of Annex I may be adopted by the Commission in case of exceptional market support measures due to movement restrictions under veterinary disease control measures. The Committee referred to in Article 31 shall be informed of any measures adopted. 6. Derogations concerning requirements for long journeys to take account of the remoteness of certain regions from the mainland of the Community, may be adopted in accordance with the procedure as referred to in Article 31(2). 7. By way of derogation to this Regulation, Member States may continue to apply the current national provisions concerning transport of animals within their outermost regions, originating from or arriving at those regions. They shall inform the Commission thereof. 8. Pending the adoption of detailed provisions for species not explicitly mentioned in the Annexes, Member States may establish or maintain additional national rules applying to transport of animals of such species. Article 31 Committee procedure 1. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health, set up by Regulation (EC) No 178/2002 of the European Parliament and of the Council (22). 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply. The period referred to in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. The Committee shall adopt its rules of procedure. Article 32 Report Within four years from the date mentioned in Article 37, second subparagraph, the Commission shall present a report to the European Parliament and to the Council on the impact of this Regulation on the welfare of animals being transported and on the trade flows of live animals within the enlarged Community. In particular, the report shall take into account scientific evidence on welfare needs of animals, and the report on the implementation of the navigation system, as referred to in Annex I, Chapter VI, paragraph 4.3, as well as the socio-economic implications of this Regulation, including regional aspects. This report may be accompanied if necessary by appropriate legislative proposals concerning long journeys, in particular as regards journey times, resting periods and space allowances. CHAPTER VI FINAL PROVISIONS Article 33 Repeals Directive 91/628/EEC and Regulation (EC) No 411/98 shall be repealed from 5 January 2007. References to the repealed Directive and Regulation shall be construed as references to this Regulation. Article 34 Amendments to Directive 64/432/EEC Directive 64/432/EEC is hereby amended as follows: 1) Article 11 shall be amended as follows: (a) in paragraph 1 the following point shall be inserted as follows: (ee) comply with the provisions of Directive 98/58/EC and Regulation (EC) No 1/2005 (23) applicable to them; (23) OJ L 3, 5.1.2005." (b) paragraph (4) shall be replaced by the following: 4. The competent authority may suspend or withdraw approval in the event of failure to comply with this Article or other appropriate provisions of this Directive, or of Regulation (EC) No 1/2005 or other Community veterinary legislation listed in Chapter I of Annex A to Directive 90/425/EEC (24). Approval may be restored when the competent authority is satisfied that the assembly centre is in full compliance with all the appropriate provisions referred to in this paragraph. (24) OJ L 224, 18.8.1990, p. 29." 2) Article 12 shall be replaced by the following: Article 12 1. Member States shall ensure that transporters meet the following additional conditions: (a) for the carriage of animals they must use means of transport that are: (i) constructed in such a way that the animal faeces, litter or feed can not leak or fall out of the vehicle; and (ii) cleaned and disinfected immediately after every transport of animals or of any product which could affect animal health, and if necessary before any new loading of animals, using disinfectants officially authorised by the competent authority; (b) they must either: (i) have appropriate cleaning and disinfection facilities approved by the competent authority, including facilities for storing litter and dung; or (ii) provide documentary evidence that these operations are performed by a third party approved by the competent authority. 2. The transporter must ensure that for each vehicle used for the transport of animals a register is kept containing at least the following information which shall be retained for a minimum period of three years: (a) places, dates and times of pick-up, and the name or business name and address of the holding or assembly centre where the animals are picked up; (b) places, dates and times of delivery, and the name or business name and address of the consignee(s); (c) the species and number of animals carried; (d) date and place of disinfection; (e) details of accompanying documentation including the number; (f) expected duration of each journey. 3. Transporters shall ensure that the consignment or animals do not at any time, between leaving the holdings or the assembly centre of origin and arriving at their destination, come into contact with animals of a lower health status. 4. Member States shall ensure that transporters observe the provisions of this Article relating to the appropriate documentation that must accompany the animals. 5. This Article shall not apply to persons transporting animals up to a maximum distance of 65 km counted from the place of departure to the place of destination. 6. In the event of failure to comply with this Article, the provisions concerning infringements and notifications of infringements provided for in Article 26 of Regulation (EC) No 1/2005 shall apply mutatis mutandis in relation to animal health.. Article 35 Amendment to Directive 93/119/EC In Annex A to Directive 93/119/EC, paragraph 3 of Part II shall be replaced by the following: 3. Animals must be moved with care. Passageways must be so constructed as to minimise the risk of injury to animals, and so arranged as to exploit their gregarious tendencies. Instruments intended for guiding animals must be used solely for that purpose, and only for short periods. The use of instruments which administer electric shocks shall be avoided as far as possible. In any case, these instruments shall only be used for adult bovine animals and adult pigs which refuse to move, and only when they have room ahead of them in which to move. Shocks shall last no longer than one second, be adequately spaced, and shall only be applied to the muscles of the hindquarters. Shocks shall not be used repeatedly if the animal fails to respond.. Article 36 Amendments to Regulation (EC) No 1255/97 Regulation (EC) No 1255/97 is hereby amended as follows: 1) the words staging points shall be replaced by the words control posts everywhere in the Regulation; 2) in Article 1, paragraph 1 shall be replaced by the following: 1. Control posts are places where animals are rested for at least 12 hours or more pursuant to point 1.5. or 1.7(b) of Chapter V of Annex I to Regulation (EC) 1/2005 (25). (25) OJ L 3, 5.1.2005." 3) Article 3 shall be replaced by the following: Article 3 1. The competent authority shall approve and issue an approval number to each control post. Such approval may be limited to a particular species or to certain categories of animal and health status. Member States shall notify the Commission of the list of approved control posts and any updates. Member States shall also notify the Commission of the detailed arrangements in application of the provisions in Article 4(2), in particular the period of use as control posts and the double purpose of approved premises. 2. Control posts shall be listed by the Commission in accordance with the procedure referred to in Article 31(2) of Regulation (EC) No 1/2005 upon a proposal of the competent authority of the Member State concerned. 3. Member States may only propose control posts for listing once the competent authority has checked that it complies with the relevant requirements and approved it. For the purpose of such approval, the competent authority as defined in Article 2(6) of Directive 90/425/EEC shall ensure that control posts fulfil all the requirements in Annex I to this Regulation; in addition, such control posts shall: (a) be located in an area which is not subject to prohibition or restrictions in accordance with relevant Community legislation; (b) be under the control of an official veterinarian who shall ensure, inter alia, compliance with the provisions of this Regulation; (c) operate in compliance with all the relevant Community rules regarding animal health, the movement of animals and the protection of animals at the time of slaughter; (d) undergo regular inspection, at least twice a year, to ascertain that the requirements for approval continue to be fulfilled. 4. A Member State must, in serious cases, particularly on animal health or welfare grounds, suspend the use of a control post situated in its territory. It shall inform the Commission and the other Member States of such suspension and of its reasons. The suspension of the use of the control post may only be lifted after notification to the Commission and the other Member States on its reasons. 5. The Commission, in accordance with the procedure referred to in Article 31(2) of Regulation (EC) No 1/2005, may suspend the use of a control post or withdraw it from the list, if on-the-spot checks carried out by the experts of the Commission as referred to in Article 28 of that Regulation indicate non-compliance with the relevant Community legislation.; 4) in Article 4, the following paragraph shall be added: 4. The competent authority of the place of departure shall notify the movement of animals passing through control posts through the information exchange system referred to in Article 20 of Directive 90/425/EEC.; 5) Article 6 shall be replaced by the following: Article 6 1. Before the animals leave the control post, the official veterinarian or any veterinarian designated for this purpose by the competent authority shall confirm on the journey log as referred to in Annex II of Regulation (EC) No 1/2005 that the animals are fit to continue their journey. Member States may stipulate that expenditure incurred as a result of the veterinary check shall be borne by the operator concerned. 2. The rules relating to the exchange of messages between authorities to comply with the requirements of this Regulation shall be laid down in accordance with the procedure laid down in Article 31(2) of Regulation (EC) No 1/2005; 6) Article 6a shall be replaced by the following: Article 6a This Regulation shall be amended by the Council, acting by a qualified majority, on a proposal from the Commission, with a view in particular to adapting it to technological and scientific progress, except as regards any amendments to the Annex which are necessary to adapt it to the animal health situation which may be adopted in accordance with the procedure laid down in Article 31(2) of Regulation (EC) No 1/2005; 7) in Article 6b, the first sentence, shall be replaced by the following: Article 6b The Member States shall apply the provisions of Article 26 of Council Regulation (EC) No 1/2005 to penalise any infringement of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented.; 8) Annex I shall be amended as follows: (a) the title shall be replaced by the following: ANNEX COMMUNITY CRITERIA FOR CONTROL POSTS (b) Section A shall be replaced by the following: A. HEALTH AND HYGIENE MEASURES 1. Every control posts must (a) be located, designed, constructed and operated as to ensure sufficient bio-security preventing the spreading of serious infectious diseases to other holdings and between consecutive consignments of animals passing through these premises; (b) be constructed, equipped and operated as to ensure that cleaning and disinfection procedures can be carried out. A lorry wash shall be provided on the spot. Such facilities must be operational under all weather conditions; (c) be cleansed and disinfected before and after each use, as required by the official veterinarian. 2. Personnel and equipment entering into contact with the animals accommodated shall be exclusively dedicated to the premises concerned unless they have been subject to a cleaning and disinfection procedure after being in contact with the animals or their faeces or urine. In particular the person in charge of the control post shall provide clean equipment and protective clothes, which shall be kept exclusively for the use of any persons entering the control post, and shall make available suitable equipment for cleansing and disinfecting the above items. 3. Bedding material shall be removed when a consignment of animals is moved from an enclosure and, after the cleansing and disinfecting operations provided for in point 1(c), shall be replaced by fresh bedding. 4. Animals litter, faeces and urine shall not be collected from the premises unless they have been subject to an appropriate treatment in order to avoid the spreading of animal diseases. 5. Appropriate sanitary breaks between two consecutive consignments of animals shall be respected and if appropriate adapted depending on whether they come from a similar region, zone or compartment. In particular, control posts shall be completely cleared of animals for a period of at least 24 hours after a maximum of 6 days' use and after cleansing and disinfecting operations have been carried out, and prior to the arrival of any new consignment. 6. Before accepting animals, control posts shall: (a) have started the cleansing and disinfection operations within 24 hours following the departure of all animals previously held there in accordance with the provisions of Article 4(3) of this Regulation; (b) have remained clear of animals until the cleansing and disinfection operation is completed to the satisfaction of the official veterinarian.; (c) Section B, paragraph 1 shall be replaced by the following: 1. In addition to the provisions of Chapters II and III of Annex I to Regulation (EC) No 1/2005 applying to means of transport for loading and unloading animals, every control post must have suitable equipment and facilities available for the purpose of loading and unloading animals from the means of transport. In particular, such equipment and facilities must have a non-slip floor covering and, if necessary, be provided with lateral protection. Bridges, ramps and gangways must be fitted with sides, railings or some other means of protection to prevent animals falling off them. Loading and unloading ramps should have the minimum possible incline. Passageways must have floor coverings which minimise the risk of slipping and be so constructed as to minimise the risk of injury to animals. Particular care must be taken to ensure that no appreciable gap or step is allowed between the vehicle floor and the ramp or the ramp and the floor of the unloading area requiring animals to jump or likely to cause them to slip or stumble.; 9) Annex II shall be deleted. Article 37 Entry into force and date of application This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. It shall apply as from 5 January 2007. However, Article 6(5) shall apply as from 5 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2004. For the Council The President C. VEERMAN (1) Opinion delivered on 30 March 2004 (not yet published in the Official Journal). (2) OJ C 110, 30.4.2004, p. 135. (3) OJ L 340, 11.12.1991, p. 17. Directive as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (4) OJ L 148, 30.6.1995, p. 52. (5) OJ C 273, 28.9.2001, p. 1. (6) OJ L 174, 2.7.1997, p. 1. Regulation as last amended by Regulation (EC) No 1040/2003 (OJ L 151, 19.6.2003, p. 21). (7) OJ L 370, 31.12.1985, p. 1. (8) OJ L 370, 31.12.1985, p. 8. Regulation as last amended by Commission Regulation (EC) No 432/2004 (OJ L 71, 10.3.2004, p. 3). (9) OJ L 224, 18.8.1990, p. 42. Directive as last amended by Directive 2004/68/EC (OJ L 139, 30.4.2004, p. 320). (10) OJ P 121, 29.7.1964, p. 1977/64. Directive as last amended by Regulation (EC) No 21/2004 (OJ L 5, 9.1.2004, p. 8). (11) OJ L 340, 31.12.1993, p. 21. Directive as amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (12) OJ L 351, 2.12.1989, p. 34. (13) OJ L 38, 12.2.1998, p. 10. (14) OJ L 52, 21.2.1998, p. 8. (15) OJ L 184, 17.7.1999, p. 23. (16) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (17) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (18) OJ L 224, 18.8.1990, p. 42. Directive as last amended by Directive 2004/68/EC (OJ L 139, 30.4.2004, p. 320). (19) OJ L 226, 25.6.2004, p. 83. (20) OJ L 351, 2.12.1989, p. 34. (21) OJ L 191, 28.5.2004, p. 1. (22) OJ L 31, 1.2.2002, p. 1. Regulation as last amended by Regulation (EC) No 1642/2003 (OJ L 245, 29.9.2003, p. 4). ANNEX I TECHNICAL RULES (as referred to in Article 6(3), Article 8(1), Article 9(1) and (2)(a)) CHAPTER I FITNESS FOR TRANSPORT 1. No animal shall be transported unless it is fit for the intended journey, and all animals shall be transported in conditions guaranteed not to cause them injury or unnecessary suffering. 2. Animals that are injured or that present physiological weaknesses or pathological processes shall not be considered fit for transport and in particular if: (a) they are unable to move independently without pain or to walk unassisted; (b) they present a severe open wound, or prolapse; (c) they are pregnant females for whom 90 % or more of the expected gestation period has already passed, or females who have given birth in the previous week; (d) they are new-born mammals in which the navel has not completely healed; (e) they are pigs of less than three weeks, lambs of less than one week and calves of less than ten days of age, unless they are transported less than 100 km; (f) they are dogs and cats of less than eight weeks of age, unless they are accompanied by their mother; (g) they are cervine animals in velvet. 3. However, sick or injured animals may be considered fit for transport if they are: (a) slightly injured or ill and transport would not cause additional suffering; in cases of doubt, veterinary advice shall be sought; (b) transported for the purposes of Council Directive 86/609/EEC (1) if the illness or injury is part of a research programme; (c) transported under veterinary supervision for or following veterinary treatment or diagnosis. However, such transport shall be permitted only where no unnecessary suffering or ill treatment is caused to the animals concerned; (d) animals that have been submitted to veterinary procedures in relation to farming practices such as dehorning or castration, provided that wounds have completely healed. 4. When animals fall ill or are injured during transport, they shall be separated from the others and receive first-aid treatment as soon as possible. They shall be given appropriate veterinary treatment and if necessary undergo emergency slaughter or killing in a way which does not cause them any unnecessary suffering. 5. Sedatives shall not be used on animals to be transported unless strictly necessary to ensure the welfare of the animals and shall only be used under veterinary supervision. 6. Lactating females of bovine, ovine and caprine species not accompanied by their offspring shall be milked at intervals of not more than 12 hours. 7. Requirements of paragraphs 2(c) and 2(d) do not apply for registered Equidae if the purpose of the journeys is to improve the health and welfare conditions of birth, or for newly born foals with their registered mares, provided that in both cases the animals are permanently accompanied by an attendant, dedicated to them during the journey. CHAPTER II MEANS OF TRANSPORT 1. Provisions for all means of transport 1.1. Means of transport, containers and their fittings shall be designed, constructed, maintained and operated so as to: (a) avoid injury and suffering and to ensure the safety of the animals; (b) protect the animals from inclement weather, extreme temperatures and adverse changes in climatic conditions; (c) be cleaned and disinfected; (d) prevent the animals escaping or falling out and be able to withstand the stresses of movements; (e) ensure that air quality and quantity appropriate to the species transported can be maintained; (f) provide access to the animals to allow them to be inspected and cared for; (g) present a flooring surface that is anti-slip; (h) present a flooring surface that minimises the leakage of urine or faeces; (i) provide a means of lighting sufficient for inspection and care of the animals during transport. 1.2. Sufficient space shall be provided inside the animals' compartment and at each of its levels to ensure that there is adequate ventilation above the animals when they are in a naturally standing position, without on any account hindering their natural movement. 1.3. For wild animals and for species other than domestic Equidae or domestic animals of bovine, ovine, caprine and porcine species where appropriate, the following documents shall accompany the animals: (a) a notice indicating that the animals are wild, timid or dangerous; (b) written instructions about feeding, watering and any special care required. 1.4. Partitions shall be strong enough to withstand the weight of animals. Fittings shall be designed for quick and easy operation. 1.5. Piglets of less than 10 kgs, lambs of less than 20 kgs, calves of less than six months and foals of less than four months of age shall be provided with appropriate bedding material or equivalent material which guarantees their comfort appropriate to the species, the number of animals being transported, the journey time, and the weather. This material has to ensure adequate absorption of urine and faeces. 1.6. Without prejudice to Community or national rules on crew and passenger safety, where transport on a vessel, an aircraft or a rail wagon is to last more than three hours, a means of killing suitable for the species shall be available to the attendant or a person on board who has the necessary skill to perform this task humanely and efficiently. 2. Additional provisions for transport by road or rail 2.1. Vehicles in which animals are transported shall be clearly and visibly marked indicating the presence of live animals, except when the animals are transported in containers marked in accordance with paragraph 5.1. 2.2. Road vehicles shall carry suitable equipment for loading and unloading. 2.3. When assembling trains and during all other movement of rail wagons every precaution shall be taken to avoid jolting of a rail wagon containing animals. 3. Additional provisions for transport on roll-on-roll-off vessels 3.1. Before loading onto a vessel the master shall verify that when vehicles are loaded: (a) on enclosed decks, the vessel is equipped with an appropriate forced ventilation system and it is fitted with an alarm system and an adequate secondary source of power in case of failure; (b) on open decks, adequate protection from sea water is provided. 3.2. Road vehicles and rail wagons shall be equipped with a sufficient number of adequately designed, positioned and maintained securing points enabling them to be securely fastened to the vessel. Road vehicles and rail wagons shall be secured to the vessel before the start of the sea journey to prevent them being displaced by the motion of the vessel. 4. Additional provisions for transport by air 4.1. Animals shall be transported in containers, pens or stalls appropriate for the species, which comply with International Air Transport Association (IATA) live animals Regulations, in its version referred to in Annex VI. 4.2. Animals shall be transported only in conditions where air quality, temperature and pressure can be maintained within an appropriate range during the entire journey, having regard to the species of animals. 5. Additional provisions for transport in containers 5.1. Containers in which animals are transported shall be clearly and visibly marked, indicating the presence of live animals and with a sign indicating the top of the container. 5.2. During transport and handling, containers shall always be kept upright and severe jolts or shaking shall be minimised. Containers shall be secured so as to prevent displacement due to the movement of the means of transport. 5.3. Containers of more that 50 kg shall be equipped with a sufficient number of adequately designed, positioned and maintained securing points enabling them to be securely fastened to the means of transport where they are to be loaded. Containers shall be secured to the means of transport before the start of the journey to prevent displacement due to the motion of the means of transport. CHAPTER III TRANSPORT PRACTICES 1. Loading, unloading and handling 1.1. Due regard shall be paid to the need of certain categories of animals, such as wild animals, to become acclimatised to the mode of transport prior to the proposed journey. 1.2. Where loading or unloading operations last for more than four hours, except for poultry: (a) appropriate facilities shall be available in order to keep, feed and water the animals outside the means of transport without being tied; (b) operations shall be supervised by an authorised veterinarian and particular precautions shall be taken to ensure that the welfare of the animals is properly maintained during these operations. Facilities and procedures 1.3. Facilities for loading and unloading, including the flooring, shall be designed, constructed, maintained and operated so as to: (a) prevent injury and suffering and minimise excitement and distress during animal movements as well as to ensure the safety of the animals. In particular, surfaces shall not be slippery and lateral protections shall be provided so as to prevent animals from escaping; (b) be cleaned and disinfected. 1.4. (a) Ramps shall not be steeper than an angle of 20 degrees, that is 36,4 % to the horizontal for pigs, calves and horses and an angle of 26 degrees 34 minutes, that is 50 % to the horizontal for sheep and cattle other than calves. Where the slope is steeper than 10 degrees, that is 17,6 % to the horizontal, ramps shall be fitted with a system, such as provided by foot battens, which ensure that the animals climb or go down without risks or difficulties; (b) lifting platforms and upper floors shall have safety barriers so as to prevent animals falling or escaping during loading and unloading operations. 1.5. Goods which are being transported in the same means of transport as animals shall be positioned so that they do not cause injury, suffering or distress to the animals. 1.6. Appropriate lighting shall be provided during loading and unloading. 1.7. When containers loaded with animals are placed one on top of the other on the means of transport, the necessary precautions shall be taken: (a) to avoid, or in the case of poultry, rabbits and fur animals, to limit urine and faeces falling on the animals placed underneath; (b) to ensure stability of the containers; (c) to ensure that ventilation is not impeded. Handling 1.8. It shall be prohibited to: (a) strike or kick the animals; (b) apply pressure to any particularly sensitive part of the body in such a way as to cause them unnecessary pain or suffering; (c) suspend the animals themselves by mechanical means; (d) lift or drag the animals by head, ears, horns, legs, tail or fleece, or handle them in such a way as to cause them unnecessary pain or suffering; (e) use prods or other implements with pointed ends; (f) knowingly obstruct any animal which is being driven or led through any part where animals are handled. 1.9. The use of instruments which administer electric shocks shall be avoided as far as possible. In any case, these instruments shall only be used for adult bovine animals and adult pigs which refuse to move and only when they have room ahead of them in which to move. The shocks shall last no longer than one second, be adequately spaced and shall only be applied to the muscles of the hindquarters. Shocks shall not be used repeatedly if the animal fails to respond. 1.10. Markets or assembly centres shall provide equipment for tethering animals when necessary. Animals not used to being tied shall remain untied. Animals shall have access to water. 1.11. Animals shall not be tied by the horns, the antlers, the nose rings nor by legs tied together. Calves shall not be muzzled. Domestic Equidae older than eight months shall wear halters during transport except for unbroken horses. When animals need to be tied, the ropes, tethers or other means used shall be: (a) strong enough not to break during normal transport conditions; (b) such as to allow the animals, if necessary, to lie down and to eat and drink; (c) designed in such a way as to eliminate any danger of strangulation or injury, and so as to allow animals to be quickly released. Separation 1.12. Animals shall be handled and transported separately in the following cases: (a) animals of different species; (b) animals of significantly different sizes or ages; (c) adult breeding boars or stallions; (d) sexually mature males from females; (e) animals with horns from animals without horns; (f) animals hostile to each other; (g) tied animals from untied animals. 1.13. Points (a), (b), (c) and (e) of paragraph 1.12. shall not apply where the animals have been raised in compatible groups, are accustomed to each other, where separation will cause distress or where females are accompanied by dependent young. 2. During transport 2.1. Space allowances shall at least comply with the figures laid down, in respect of the animals and the means of transport referred to, in Chapter VII. 2.2. Domestic Equidae except mares travelling with their foals shall be transported in individual stalls when the vehicle is loaded onto a Roll-on-Roll-off vessel. Derogation to this provision may be granted under national rules provided that they are notified by the Member States to the Standing Committee on the food Chain and Animal Health. 2.3. Equidae shall not be transported in multi-deck vehicles except if animals are loaded on the lowest deck with no animals on higher deck. The minimum internal height of compartment shall be at least 75 cm higher than the height of the withers of the highest animal. 2.4. Unbroken Equidae shall not be transported in groups of more than four individuals. 2.5. Paragraphs 1.10. to 1.13. shall apply mutatis mutandis to the means of transport. 2.6. Sufficient ventilation shall be provided to ensure that the needs of the animals are fully met taking into account in particular the number and type of the animals to be transported and the expected weather conditions during the journey. Containers shall be stored in a way which does not impede their ventilation. 2.7. During transport, animals shall be offered water, feed and the opportunity to rest as appropriate to their species and age, at suitable intervals and in particular as referred to in Chapter V. If not otherwise specified, Mammals and Birds shall be fed at least every 24 hours and watered at least every 12 hours. The water and feed shall be of good quality and presented to the animals in a way which minimises contamination. Due regard shall be paid to the need of animals to become accustomed to the mode of feeding and watering. CHAPTER IV ADDITIONAL PROVISIONS FOR LIVESTOCK VESSELS OR VESSELS TRANSPORTING SEA CONTAINERS SECTION 1 Construction and equipment requirements for livestock vessels 1. Strength for pen rails and decks shall be appropriate to the transported animals. Strength calculations of pen rails and decks shall be verified during construction or conversion of the livestock vessel by a classification society approved by the competent authority. 2. Compartments where animals are to be transported shall be equipped with a forced ventilation system which gives sufficient capacity to change the air in its entire volume as follows: (a) 40 air changes per hour if the compartment is fully enclosed and the clear height is less or equal to 2,30 meters; (b) 30 air changes per hour if the compartment is fully enclosed and the clear height is more than 2,30 meters; (c) 75 % of the above relevant capacity if the compartment is partially enclosed. 3. Storage or production capacity for fresh water shall be appropriate to meet the water requirement laid down in Chapter VI taking into account the maximum number and the type of animals to be transported as well as the maximum duration of the intended journeys. 4. The fresh water system shall be capable of supplying freshwater continuously in each livestock area and sufficient receptacles shall be available to ensure that all animals have easy and constant access to fresh water. Alternative pumping equipment shall be available to ensure water supply in the event of failure of the primary pumping system. 5. The drainage system shall be of appropriate capacity to drain fluids from pens and decks under all conditions. Drainpipes and channels shall collect the fluids in wells or tanks from where sewage can be discharged by means of pumps or ejectors. Alternative pumping equipment shall be available to ensure drainage in the event of failure of the primary pumping system. 6. Livestock areas, passageways and ramps to livestock areas shall be provided with sufficient lighting. Emergency lighting shall be available in case of a failure of the main electrical installation. Sufficient portable lighting shall be provided to allow the attendant adequate inspection and care of the animals. 7. A fire fighting system shall be appropriately installed in all livestock areas and fire equipment within the livestock areas shall comply with the most recent the International Convention for the Safety of Life at Sea (SOLAS) standards regarding fire protection, fire detection and fire extinction. 8. The following systems for livestock shall be equipped with a monitoring, control and alarm system in the wheelhouse: (a) ventilation; (b) fresh water supply and drainage; (c) lighting; (d) fresh water production if necessary. 9. A primary source of power shall be sufficient to supply continuous power for the systems for livestock referred to in paragraphs (2) (4) (5) and (6) under normal operation of the livestock vessel. A secondary source of power shall be sufficient to replace the primary source of power for a continuous period of three days. SECTION 2 Feed and water supply on livestock vessels or vessels transporting sea containers Livestock vessels or vessels transporting sea containers with domestic Equidae and domestic animals of bovine, ovine, caprine and porcine species, for journeys exceeding 24 hours, shall carry from the time of departure sufficient bedding as well as sufficient feed and water to cover the minimum daily feed and water supply requirements set out in Table 1 for the intended journey plus 25 % or three days' spare supply of bedding, feed and water, whichever is the greater. Table 1 Minimum daily feed and water supply on livestock vessels or vessels transporting sea containers Category Feed (in % of live weight of animals) Fresh water (litres per animal) (2) Fodder Concentrated feed Cattle and Equidae 2 1,6 45 Sheep 2 1,8 4 Pigs  3 10 Fodder may be replaced by concentrated feed and vice versa. However, due regard shall be paid to the need of certain categories of animals, to become accustomed to the change of feed with regard to their metabolic needs. CHAPTER V WATERING AND FEEDING INTERVAL, JOURNEY TIMES AND RESTING PERIODS 1. Domestic Equidae, domestic animals of bovine, ovine, caprine and porcine species 1.1. The requirements laid down in this Section apply to the movement of domestic Equidae, except registered Equidae, domestic animals of bovine, ovine, caprine and porcine species, except in the case of air transport. 1.2. Journey times for animals belonging to the species referred to in point 1.1. shall not exceed eight hours. 1.3. The maximum journey time in point 1.2. may be extended if the additional requirements of Chapter VI are met. 1.4. The watering and feeding intervals, journey times and rest periods when using road vehicles which meet the requirements in point 1.3. are defined as follows: (a) Unweaned calves, lambs, kids and foals which are still on a milk diet and unweaned piglets must, after nine hours of travel, be given a rest period of at least one hour sufficient in particular for them to be given liquid and if necessary fed. After this rest period, they may be transported for a further nine hours; (b) Pigs may be transported for a maximum period of 24 hours. During the journey, they must have continuous access to water; (c) Domestic Equidae may be transported for a maximum period of 24 hours. During the journey they must be given liquid and if necessary fed every eight hours; (d) All other animals of the species referred to in point 1.1. must, after 14 hours of travel, be given a rest period of at least one hour sufficient for them in particular to be given liquid and if necessary fed. After this rest period, they may be transported for a further 14 hours. 1.5. After the journey time laid down, animals must be unloaded, fed and watered and be rested for at least 24 hours. 1.6. Animals must not be transported by train if the maximum journey time exceeds that laid down in point 1.2. However, the journey times laid down in point 1.4. shall apply where the conditions laid down in points 1.3. and 1.4, except for rest periods, are met. 1.7. (a) Animals must not be transported by sea if the maximum journey time exceeds that laid down in point 1.2, unless the conditions laid down in points 1.3. and 1.4, apart from journey times and rest periods, are met. (b) In the case of transport by sea on a regular and direct link between two geographical points of the Community by means of vehicles loaded on to vessels without unloading of the animals, the latter must be rested for 12 hours after unloading at the port of destination or in its immediate vicinity unless the journey time at sea is such that the voyage can be included in the general scheme of points 1.2. to 1.4. 1.8. In the interests of the animals, the journey times in points 1.3, 1.4. and 1.7(b) may be extended by two hours, taking account in particular of proximity to the place of destination. 1.9. Without prejudice to the provisions of points 1.3. to 1.8, Member States are authorised to provide for a maximum non-extendible journey time of eight hours for the transport of animals destined for slaughter, where the transport is carried out exclusively from a place of departure to a place of destination both situated on their own territory. 2. Other species 2.1. For poultry, domestic birds and domestic rabbits, suitable food and water shall be available in adequate quantities, save in the case of a journey lasting less than: (a) 12 hours disregarding loading and unloading time; or (b) 24 hours for chicks of all species, provided that it is completed within 72 hours after hatching. 2.2. Dogs and cats being transported shall be fed at intervals of not more than 24 hours and given water at intervals of not more than eight hours. There shall be clear written instructions about feeding and watering. 2.3. Other species other than those referred to in point 2.1. or 2.2. shall be transported in accordance with the written instructions about feeding and watering and taking into account any special care required. CHAPTER VI ADDITIONAL PROVISIONS FOR LONG JOURNEYS OF DOMESTIC EQUIDAE AND DOMESTIC ANIMALS OF BOVINE, OVINE, CAPRINE AND PORCINE SPECIES 1. All long journeys Roof 1.1. The means of transport shall be equipped with a roof of light-colour and be properly insulated. Floor and Bedding 1.2. Animals shall be provided with appropriate bedding or equivalent material which guarantees their comfort appropriate to the species, the number of animals being transported, the journey time, and the weather. This material has to ensure adequate absorption of urine and faeces. Feed 1.3. The means of transport shall carry a sufficient quantity of appropriate feedingstuff for the feeding requirements of the animals in question during the journey concerned. The feedingstuffs shall be protected from the weather and from contaminants such as dust, fuel, exhaust gases and animal urine and dung. 1.4. Where specific feeding equipment is used for the feeding of animals, that equipment shall be transported in the means of transport. 1.5. Where feeding equipment as referred to in paragraph 1.4. is used, it shall be so designed that, if necessary, it is attached to the means of transport to prevent its being overturned. When the means of transport is moving and when the equipment is not in use, it shall be stored separate from the animals. Partitions 1.6. Equidae shall be transported in individual stalls except mares travelling with their foals. 1.7. The means of transport must be fitted with partitions so that separate compartments may be created, while providing all the animals with free access to water. 1.8. The partitions shall be constructed in such a way that they can be placed in different positions so that the size of compartment can be adapted to specific requirements, and to the type, size and number of animals. Minimum criteria for certain species 1.9. Except if accompanied by their mother, long journeys are only permitted for domestic Equidae and domestic animals of bovine and porcine species if:  domestic Equidae are older than four months, with the exception of registered Equidae,  calves are older than fourteen days,  pigs are heavier than 10 kgs. Unbroken horses shall not be transported on long journeys. 2. Water supply for transport by road, rail or sea containers 2.1. The means of transport and sea containers shall be equipped with a water supply that makes it possible for the attendant to provide water instantly whenever it is necessary during the journey, so that each animal has access to water. 2.2. The watering devices shall be in good working order and be appropriately designed and positioned for the categories of animals to be watered on board the vehicle. 2.3. The water tanks' total capacity for each means of transport shall be at least equal to 1,5 % of its maximum payload. Water tanks must be designed so that they can be drained and cleaned after each journey and must be fitted with a system allowing their water level to be checked. They must be connected to drinking devices within the compartments and maintained in good working order. 2.4. A derogation from point 2.3. may apply to sea containers exclusively used on vessels that supply water to them from the vessel's own water tanks. 3. Ventilation for means of transport by road and temperature monitoring 3.1. Ventilation systems on means of transport by road shall be designed, constructed and maintained in such way that, at any time during the journey, whether the means of transport is stationary or moving, they are capable of maintaining a range of temperatures from 5 oC to 30 oC within the means of transport, for all animals, with a +/- 5 oC tolerance, depending on the outside temperature. 3.2. The ventilation system must be capable of ensuring even distribution throughout with a minimum airflow of nominal capacity of 60 m3/h/KN of payload. It must be capable of operating for at least 4 hours, independently of the vehicle engine. 3.3. Means of transport by road must be fitted with a temperature monitoring system as well as with a means of recording such data. Sensors must be located in the parts of the lorry which, depending on its design characteristics, are most likely to experience the worst climatic conditions. Temperature recordings obtained in such manner shall be dated and made available to the competent authority upon request. 3.4. Means of transport by road must be fitted with a warning system in order to alert the driver when the temperature in the compartments where animals are located reaches the maximum or the minimum limit. 3.5. The Commission shall elaborate before 31 July 2005 a report on the basis of an opinion of the European Food Safety Authority, accompanied by appropriate draft measures with a view to establishing a range of maximum and minimum temperatures for the transported animals, to be adopted in accordance with the procedure referred to in Article 31(2), taking into account the prevailing temperatures within certain regions of the Community having particular climatic conditions. 4. Navigation System 4.1. Means of transport by road must be equipped as from 1 January 2007 for means of transport by road for the first time in service and as from 1 January 2009 onwards for all means of transport, with the appropriate Navigation System allowing for recording and providing information equivalent to those mentioned in the journey log as referred to in Annex II, Section 4, and information concerning opening/closing of the loading flap. 4.2. The Commission shall submit to the Council, by 1 January 2008, the results of study of navigation systems and the application of such technology for the purpose of this Regulation. 4.3. The Commission shall submit to the Council, not later than 1 January 2010, a report on the implementation of the Navigation System referred to in paragraph 4.2, accompanied by any proposals it would deem appropriate, aimed in particular at defining specifications of the Navigation System to be used for all means of transport. The Council shall act on such proposals by qualified majority. CHAPTER VII SPACE ALLOWANCES Space allowances for animals shall comply at least with the following figures: A. Domestic equidae Transport by rail Adult horses 1,75 m2 (0,7 Ã  2,5 m) (3) Young horses (6  24 months) (for journeys of up to 48 hours) 1,2 m2 (0,6 Ã  2 m) Young horses (6  24 months) (for journeys over 48 hours) 2,4 m2 (1,2 Ã  2 m) Ponies (under 144 cm) 1 m2 (0,6 Ã  1,8 m) Foals (0  6 months) 1,4 m2 (1 Ã  1,4 m) Note: During long journeys, foals and young horses must be able to lie down These figures may vary by a maximum of 10 % for adult horses and ponies and by a maximum of 20 % for young horses and foals, depending not only on the horses' weight and size but also on their physical condition, the meteorological conditions and the likely journey time. Transport by road Adult horses 1,75 m2 (0,7 Ã  2,5 m) Young horses (6  24 months) (for journeys of up to 48 hours) 1,2 m2 (0,6 Ã  2 m) Young horses (6  24 months) (for journeys over 48 hours) 2,4 m2 (1,2 Ã  2 m) Ponies (under 144 cm) 1 m2 (0,6 Ã  1,8 m) Foals (0  6 months) 1,4 m2 (1 Ã  1,4 m) Note: During long journeys, foals and young horses must be able to lie down These figures may vary by a maximum of 10 % for adult horses and ponies and by a maximum of 20 % for young horses and foals, depending not only on the horses' weight and size but also on their physical condition, the meteorological conditions and the likely journey time. Transport by air Loading density of horses in relation to surface area 0  100 kg 0,42 m2 100  200 kg 0,66 m2 200  300 kg 0,87 m2 300  400 kg 1,04 m2 400  500 kg 1,19 m2 500  600 kg 1,34 m2 600  700 kg 1,51 m2 700  800 kg 1,73 m2 Transport by sea Live weight in kg m2/animal 200  300 0,90  1,175 300  400 1,175  1,45 400  500 1,45  1,725 500  600 1,725  2 600  700 2  2,25 B. Bovine animals Transport by rail Category Approximate weight (in kg) Area in m2/animal Small calves 50 0,30 to 0,40 Medium sized calves 110 0,40 to 0,70 Heavy calves 200 0,70 to 0,95 Medium sized cattle 325 0,95 to 1,30 Heavy cattle 550 1,30 to 1,60 Very heavy cattle > 700 > 1,60 These figures may vary, depending not only on the animals' weight and size but also on their physical condition, the meteorological conditions and the likely journey time. Transport by road Category Approximate weight (in kg) Area in m2/animal Small calves 50 0,30 to 0,40 Medium sized calves 110 0,40 to 0,70 Heavy calves 200 0,70 to 0,95 Medium sized cattle 325 0,95 to 1,30 Heavy cattle 550 1,30 to 1,60 Very heavy cattle > 700 > 1,60 These figures may vary, depending not only on the animals' weight and size but also on their physical condition, the meteorological conditions and the likely journey time. Transport by air Category Approximate weight (in kg) Area in m2/animal Calves 50 70 0,23 0,28 Cattle 300 500 0,84 1,27 Transport by sea Live weight in kg m2/animal 200  300 0,81  1,0575 300  400 1,0575  1,305 400  500 1,305  1,5525 500  600 1,5525  1,8 600  700 1,8  2,025 Pregnant animals must be allowed 10 % more space. C. Sheep/Goats Transport by rail Category Weight in kg Area in m2/animal Shorn sheep < 55 0,20 to 0,30 > 55 > 0,30 Unshorn sheep < 55 0,30 to 0,40 > 55 > 0,40 Heavily pregnant ewes < 55 0,40 to 0,50 > 55 > 0,50 Goats < 35 0,20 to 0,30 35 to 55 0,30 to 0,40 > 55 0,40 to 0,75 Heavily pregnant goats < 55 0,40 to 0,50 > 55 > 0,50 The surface area indicated above may vary depending on the breed, the size, the physical condition and the length of fleece of the animals, as well as on the meteorological conditions and the journey time. Transport by road Category Weight in kg Area in m2/animal Shorn sheep and lambs of 26 kg and over < 55 0,20 to 0,30 > 55 > 0,30 Unshorn sheep < 55 0,30 to 0,40 > 55 > 0,40 Heavily pregnant ewes < 55 0,40 to 0,50 > 55 > 0,50 Goats < 35 0,20 to 0,30 35 to 55 0,30 to 0,40 > 55 0,40 to 0,75 Heavily pregnant goats < 55 0,40 to 0,50 > 55 > 0,50 The surface area indicated above may vary depending on the breed, the size, the physical condition and the length of fleece of the animals, as well as on the meteorological conditions and the journey time. As an indication: for small lambs, an area of under 0,2 m2 per animal may be provided. Transport by air Loading density for sheep and goats in relation to surface area Average weight (in kg) Surface area per sheep/goat (in m2) 25 0,2 50 0,3 75 0,4 Transport by sea Live weight in kg m2/animal 20  30 0,24  0,265 30  40 0,265  0,290 40  50 0,290  0,315 50  60 0,315  0,34 60  70 0,34  0,39 D. Pigs Transport by rail and by road All pigs must at least be able to lie down and stand up in their natural position. In order to comply with these minimum requirements, the loading density for pigs of around 100 kg should not exceed 235 kg/m2. The breed, size and physical condition of the pigs may mean that the minimum required surface area given above has to be increased; a maximum increase of 20 % may also be required depending on the meteorological conditions and the journey time. Transport by air The loading density should be relatively high to preclude injury on takeoff or landing or in the event of turbulence, although all animals must still be able to lie down. The climate, total journey time and hour of arrival should be taken into account in deciding on the loading density. Average weight Surface area per pig 15 kg 0,13 m2 25 kg 0,15 m2 50 kg 0,35 m2 100 kg 0,51 m2 Transport by sea Live weight in kg m2/animal 10 or less 0,20 20 0,28 45 0,37 70 0,60 100 0,85 140 0,95 180 1,10 270 1,50 E. Poultry Densities applicable to the transport of poultry in containers Minimum floor areas shall be provided as follows: Category Area in cm2 Day-old chicks 21  25 per chick Poultry other than day-old chicks: weight in kg Area in cm2 per kg < 1,6 180  200 1,6 to < 3 160 3 to < 5 115 > 5 105 These figures may vary depending not only on the weight and size of the birds but also on their physical condition, the meteorological conditions and the likely journey time. (1) OJ L 358, 18.12.1986 p. 1. Directive as last amended by Directive 2003/65/EC of the European Parliament and of the Council (OJ L 230, 16.9.2003, p. 32). (2) The minimum water supply requirements laid down in the fourth column may be replaced for all species by a water supply of 10 % of the live weight of the animals. (3) The standard useable width of wagons is 2 to 2 m. ANNEX II JOURNEY LOG (as referred to in Article 5(4), Article 8(2), points (a) and (c) of Article 14 and Article 21(2)) 1. A person planning a long journey shall prepare, stamp and sign all pages of the journey log in accordance with the provisions of this Annex. 2. The journey log shall comprise the following sections: Section 1  Planning; Section 2  Place of departure; Section 3  Place of destination; Section 4  Declaration by transporter; Section 5  Specimen anomaly report. The pages of the journey log shall be fastened together. Models of each section are set out in the Appendix hereto. 3. The organiser shall: (a) identify each journey log with a distinguishing number; (b) ensure that a signed copy of Section 1 of the journey log, properly completed except as regards the veterinary certificate numbers, is received within two working days before the time of departure by the competent authority of the place of departure in a manner defined by such authority; (c) comply with any instruction given by the competent authority under point (a) of Article 14(1); (d) ensure that the journey log is stamped as required in Article 14(1); (e) ensure that the journey log accompanies the animals during the journey until the point of destination or, in case of export to a third country, at least until the exit point. 4. Keepers at the place of departure and, when the place of destination is located within the territory of the Community, keepers at the place of destination, shall complete and sign the relevant sections of the journey log. They shall inform the competent authority of any reservations concerning compliance with the provisions of this Regulation using the specimen form in Section 5 as soon as possible. 5. When the place of destination is located within the territory of the Community, keepers at the place of destination shall keep the journey log, except Section 4, for at least three years from the date of arrival at the place of destination. The journey log shall be made available to the competent authority upon request. 6. When the journey has been completed within the territory of the Community, the transporter shall complete and sign Section 4 of the journey log. 7. If animals are exported to a third country, transporters shall give the journey log to the official veterinarian at the exit point. In the case of export of live bovine animals with refunds, Section 3 of the journey log shall not be required if the agricultural legislation requires a report. 8. The transporter referred to in Section 3 of the journey log shall keep: (a) a copy of the completed journey log; (b) the corresponding record sheet or print out as referred to in Annex I or Annex IB to Regulation (EEC) No 3821/85 if the vehicle is covered by that Regulation. Documents referred to in points (a) and (b) shall be made available to the competent authority which granted the transporter's authorisation and upon request to the competent authority of the place of departure, within one month after it has been completed and shall be kept by the transporter for a period of at least three years from the date of the check. Documents referred to in point (a) shall be returned to the competent authority of the place of departure within 1 month after the completion of the journey, unless the systems referred to in Article 6(9) were used. A simplified version of the journey log and guidelines for the presentation of the records referred to in Article 6(9) shall be established in accordance with the procedure referred to in Article 31(2), when vehicles are equipped with the systems referred to in Article 6(9). Appendix SECTION 1 PLANNING SECTION 2 PLACE OF DEPARTURE SECTION 3 PLACE OF DESTINATION SECTION 4 DECLARATION BY TRANSPORTER SECTION 5 SPECIMEN ANOMALY REPORT No ¦ A copy of the anomaly report accompanied by a copy of Section 1 of the journey log shall be transmitted to the competent authority. ANNEX III FORMS (as referred to in Articles 10(2), 11(2), 17(2) and 18(2)) CHAPTER I Transporter authorisation pursuant to Article 10(1) CHAPTER II Transporter authorisation pursuant to Article 11(1) CHAPTER III Certificate of competence for drivers and attendants pursuant to Article 17(2) CHAPTER IV Certificate of approval of means of transport by road for long journeys pursuant to Article 18(2) ANNEX IV TRAINING 1. Road drivers and attendants as referred to in Article 6(5) and Article 17(1) shall have successfully completed the training as provided for in paragraph 2 and have passed an examination approved by the competent authority, which shall ensure that examiners are independent. 2. The training courses referred to in paragraph 1 shall include at least the technical and administrative aspects of Community legislation concerning the protection of animals during transport and in particular the following items: (a) Articles 3 and 4 and Annexes I and II; (b) animal physiology and in particular drinking and feeding needs, animal behaviour and the concept of stress; (c) practical aspects of handling of animals; (d) impact of driving behaviour on the welfare of the transported animals and on the quality of meat; (e) emergency care for animals; (f) safety considerations for personnel handling animals. ANNEX V INTERNATIONAL AGREEMENTS (as referred to in Article 21(1)(e)) The European Convention for the protection of animals during international transport. ANNEX VI INTERNATIONAL STANDARDS FOR CONTAINERS, PENS OR STALLS APPROPRIATE FOR TRANSPORTING LIVE ANIMALS BY AIR (as referred to in Annex I, Chapter II (paragraph 4.1)) International Air Transport Association (IATA) live animals regulations 31st Edition, 1 October 2004.